DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Micollier et al. (US PG Pub 2013/0215631; hereafter ‘631).
Claim 1: ‘631 is directed towards a method for manufacturing a transparent external vehicle part (abstract & ¶s 37-38), characterized in that it comprises the following successive steps:
applying a paint coat to a transparent external vehicle part (a colored primer is applied which reads on a the first paint coat; layer 12, Fig. 4 and ¶s 53-59);
applying a first varnish coat to the paint coat (the paint coat of ‘631 reads on the first varnish coat; layer 10, Fig. 4 and ¶s 53-59);
irradiating the paint coat and the first varnish coat in part with laser radiation so as to etch through the paint coat and the first varnish coat and expose a portion of the transparent external vehicle part (Fig. 4 and ¶ 56);
applying a transparent primer coat to the first varnish coat and the portion of the transparent external vehicle part (layer 15, additional coating layer reads on the claimed transparent primer layer; Fig. 4 and ¶ 57);
applying a second varnish coat to the transparent primer coat (layer 16, Fig. 4 and ¶ 58).
Claim 12: The transparent external vehicle part is a protective cover for a vehicle light source (a light is mounted on the part such that light shines through the opening and thus the part protects the light source; ¶s 37 & 59).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, & 6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 as applied above, and further in view of Oeuvrard et al. (US PG Pub 2014/0177248; hereafter ‘248).
Claim 2: ‘631 teaches that the vehicle body part is made of a plastic (title & ¶ 38) but does not teach that it is molded.
‘248 is also directed towards producing backlit plastic body parts for a vehicle (title & ¶ 14) and discloses that it is known in the art to produce body parts by molding (¶ 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to produce the plastic body parts of ‘631 by molding because as taught by ‘248, molding is a recognized means for producing body parts in the automotive industry and thus would have predictably been suitable for the process of ‘631.
Claim 3: ‘631 teaches that the plastic polycarbonate (¶ 38).
Claim 6: ‘631 does not teach that the first and second varnish coats are made of a material that is capable of absorbing or reflecting ultraviolet radiation.
However, ‘248 teaches providing coatings with anti-UV properties (i.e. either absorbing or reflecting UV properties) to protect the supporting layer from aging (¶ 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a first and second varnish coating with UV absorbing or reflecting properties because it would have predictably protected the external body part of ‘631 from aging and thus improved the product of ‘631.
Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 as applied above, and further in view of Nakamura et al. (US PG Pub 2003/0201182; hereafter ‘182) and Sugasaki et al. (US PG Pub 2008/0038663; hereafter ‘663).
Claims 4 & 5: As discussed above, ‘631 teaches etching the layers with a laser.
‘631 does not teach details of the laser etching process or the materials used in the layers.
‘182, which is directed towards coated moldings and methods for coating moldings (title) such as vehicle body parts (¶ 502) notes that acrylic resin is a suitable component of the primers, paints, and varnishes used to coat vehicle body parts (¶s 72, 74).
It would have been obvious to one of ordinary skill in the art at the time of filing to use primers, paints, and varnished based on acrylic resins during the process because they are an art recognized component and thus would have been suitable.
However, ‘663, which is directed towards laser-decomposable resin compositions
(title) comprised of acrylic resin (¶ 185), teaches that the resin can be decomposed using a laser operating in both the infrared and near infrared range (¶ 275).
It would have been obvious to one of ordinary skill in the art at the time of filing to
use a laser operating in both the infrared and near infrared wavelength range to etch/engrave the acrylic resin containing layers of ‘631 because as taught by ‘663, it is recognized in the art of laser engraving to use a laser which operates in the infrared and near infrared to perform etching/engraving of compositions comprising acrylic resin and thus the use of a laser which operates in the infrared and near infrared during the process of ‘631 would have predictably etched the layers as desired.
Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘631 as applied above, and further in view of ‘182.
Claims 7 & 8 : As discussed above, ‘631 teaches etching the layers with a laser.
‘631 does not teach details of the laser etching process or the materials used in the layers.
‘182, which is directed towards coated moldings and methods for coating moldings (title) such as vehicle body parts (¶ 502) notes that acrylic resin is a suitable component of the primers, paints, and varnishes used to coat vehicle body parts (¶s 72, 74).
It would have been obvious to one of ordinary skill in the art at the time of filing to use primers, paints, and varnished based on acrylic resins during the process because they are an art recognized component and thus would have been suitable.
The Examiner notes that acrylic resins are transparent to near-infrared.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘631 as applied above, and further in view of Nakahama et al. (US Patent 5,104,682; hereafter ‘682).
Claim 9: As discussed above, ‘631 teaches applying a paint coat to a transparent external vehicle part (a colored primer is applied which reads on a the first paint coat; layer 12, Fig. 4 and ¶s 53-59).
‘631 does not teach details for applying the first layer which is a colored layer and thus an opacifying layer.
However, ‘682, which is directed towards a coating method (title) for automotive body parts (col. 1, lines 5-25) teaches that it is conventionally known in the field to apply a paint layer by repeating the spraying process twice or more to obtain the desired thickness (col. 2, lines 5-25).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘682 into the process of ‘631 such that the paint coat of ‘631 is applied by spraying more than one layers of said paint because it is conventional in the field to apply a coating as two or more layers and thus would have predictably produced the desired layer.
I.e. the combination teaches a first layer of paint and a second layer of paint wherein the first layer of paint reads on the claimed primer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘631 as applied above, and further in view of Collins (Collins, The beginner’s guide to buffing a car, 3/12/2018, found at https://www.carwash.com/beginners-guide-buffing-car; hereafter Collins).
Claim 10: As noted above, ‘631 discloses an external vehicle body part.
‘631 does not teach polishing said body part after the irradiation step.
However, as taught by Collins, it is known in the field to polish the exterior of a car, and thus the exterior body part after production, to achieve optimal shine (see pg 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to polish the exterior body part after the irradiation step because it is known in the art to perform polishing of the car after production to obtain optimal shine.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 & 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712